Case 1:18-cv-11924-FDS Document 46-2 Filed 04/16/19 Page 1 of 7

    

FIXED/ADJUSTABLE RATE NOTE
WseVYeer Treasury ladex + Rate Caps}

THS NOTE PROVIDER FOR A CHANGE IN MY FX@O INTEREST RATE TO AN AQJUSTABLE
INTEREST AATE. THIS BITE LOMITA THE AMOUNT MY ADJUSTABLE INTEREST RATE CAN
CHANGE AT ANY ONE TIME AND THE MAXEMUB RATE I MUST PAY,

 

Apsilh 24, 2009 HIRO MARBACHUSET TA
{Dast] iCiy! euay
LT OLE SOIR Row
SEMAN, 36) 925355
Addrvaat

 

 

 

i. RORROWER'S PROMISE TO Fay sermon
In return for a loan thet | have received, 1 promise toypey U.S. $840,000, 00 (this emount it cated
Principal"), ples kena, to the onder of Leader, Leaders Sovereign Bank

 

iwili make ell payments ander ahis Hote is the form oF cash, check oF oney otter,
landerstand dit Lender maay canstfor ible Note. Lender of anyone who iakes wis Note by tsanafer sad who ts enihiod
te mecelve payments ander this Nove bs called he “Nose Hotdex.”

2. INTERRST
Interest will be charged oy gincipal wosll she fall smooat of Priscipat bas been pall. | will pay increas ata
yeudly mite of . THe trectest vate { will pay tay change [n anodadance with Secelu 4 of dig Note,
The interast rate require cis 2 and Sesion 4 af chis Note ls the cme 1 will pay beds befoor and efter any

_defholt detested In Seotions THB) of tile Noto,

a. PAYMENTS
iA} Tine ead Place of Pavements
twill pay principal end interest by making 9 payment every moat.
bwill make my monthly payments on the fret day of ench mda beginning of
| wil ake seve payments every month Hoel | hve Belo ee end Hadtedl ie bf 3s changer described
i mavens will be aepled a5 of ha sebedsled due dete and wi be
» Fad ows eenowats under thit Mote, | will pay chose

  
 

     

  

appliod to inioneet befere Principal. H, eu 24
arcauats fe All ow shat dase, which is caer Ri ie
Peal make my moniily payments a 4290 Barkehiee Bled., Byewieaing, PA 19630

or x Adifterom place if eecuedigd by Ihe Mute Holder.
8} Amoust of My haiti! Monthly Fayaients
Gach of ty indilal moatily paymenas will be ia the emoun off
hy Moathly Payment “
Changes [a my monthly paymen will rflest changes in the enpaid principal af ray tne, ane in the intrest reve that 4
aman pay. Tie Not Holder will determae my neo laterest ¢aic ded the changed mncont of my monthly paycatet in
acomtince with Section 4 of dite Mute,

4, AINOSTASLE INTEREST BATE AND MONTHLY PAYMENT COANGES

{A} Chmage Dates
‘The initial fixed inyred sate t wit poy will change (o an adjustable imei se on the iva day of

ek ne + tnd dhe adjosable leterest iste 1 will pay may cheage ca thay day every 12ch mow ¢
TIETATE FXEDIAGIUSTARLE RATE MOTE - OMIAVEAR TREABORY HIER - Single Panilly - Ranta Blas WHIPORM

Petey 3522 104
Wolters Kivyugr Pingagiet Sar weest

VMP Oa A apnany.ce ne
Page Pots li.

   

18. $5,090.72 « This emowee may change.

 
The dete on'which iny initial fixed interest rate changes to an adjustable interest rate, and each date on which my adjustable - .

aay

Case 1:18-cv-11924-FDS Document 46-2 Filed 04/16/19 Page 2 of 7

 

@

tone ft

hdevest rate could chenge, is called a “Change Date." / : _

(8} The fadex - oS -

Beginalag wath ihe first Change Date, my adjunteble interen rate will be based on an index, The “Maden” i the weekly
average ylekt oa United Saics Treasury securitios adjusted to a conneni maturly of one year, as made avablablc by the
Peden Nn Board, The most revesd ledes figure available as of the date 45 days before exch Change Date ly called he
“Curren “ . ,
“Wt the Index i¢ to fonger available, the Nowe Hokder will choose & new fadex dist ip based upon comnparsbte
information, ‘The Now Holder wil] give me nodes. of hla choice. ee - So oe

C) Calculation of Changes
' Batore eech Change Date, the Note Holder will calculate sty seve Inserest rate by adding Three
Percatage polnte ( 4.006 %) to the Cuerent ledex. Fhe Nate Hodder wll

then toad abe result of ws addition to the pearcat one-eighth of one percencage point (0.425%), Subject to she ints seed

in Section 4{D) below, thée romaded amoual will be sey mew daleredt rate until the next Change Date,
‘The Nete Holder will den determine the smnouat of the monddy payment that would be gulficient w hpay Uhe uapald
principal het tam expected te awe at the Change Date ix full on the Mauutity Date af my new interest pote In substantially

- equel payments. The neigh of this ealowlation will de the new amount of ray monthly paymerd.

. (DB) Limits es Iderest Rate Changes
‘The lovers rate | am cequired to pay at the fis Change Date will not be greater than 10.990 % or legs
dat 3.008 %. Thereafier, my adjustable interest rate will never be kacreased of decmemed on any
Hngle Change Date by arore than two percentsge points (tom ihe ate of interest E have been paylng for ihe preceding 141
manths. My interest nie will never be premter than _ 46.9008. Se 7
©) Effective Date af Changes

My new isteree rate wil? become effective on each Cenage Dae. § will pay the SenoUNL of ny wee monthly payed

beginning on the fleet moothly payne date alter tht Change Date sntit the amount of my monthly payment changes spain,

- {f) Motlce of Changes
Tae Nate Halder wilt detiver or snail to me a nother of say changes in my belttal (xed inuerest aie to an adjustable
interes rate and of any Changes bs my adjustable interest ete belore ihe eflective date of say change. The notice will include
the aowsund of my monthly payment, eay information required by lew to be piven 10 me and alee the tide aid feleghone

“auinber af 2 period whe will aaswer any questing | may fave rogescing the notioe,

5, BORROWER'S RIGHT TO PREPAY
| have the right to make payments of Principal al amy time before they ere due. A payinend of Principal onty is knows

tb a “Pregoymest.” Whoa F make 9 Prepayment, | will tefl the Note Holder in writing dia 3 am doing s0, i anay not
‘detignate a payment oc a Prepayntent Hf 2 heve noe aude afl the moattdy payments due ander this Now. . :

A may make 4 full Prepayment or partial Prepaysnenis without payihg iny Prepayment charge. The Note Hokder ail

"- case my Prepayments to teduce the amount of Principal thee E owe under this Note. However, the Nate Holder may apply
ny Prepayment to Use acorued and wapald Interest on bee Prepaymem anieat before applying my Prepayment ao teduee the

_ Principal amoue of thls Now: if 1 atake a penial Prepaynnay, there will be ao Changes it the doe dates of my mombly
._ Payments unkess the Nowe Holder agrees in wring 10 those changes, My pertial Prepayreas may reduce the amount of oy.

monthly paymens after the fest Chtege Dee following my partis Prepaymenl. However, say reduction dha to my petlal
Peepayricat may be offset by an lnscress ene leereage, re nes

6 LOANCHARGES =

Ita law, which appties to this loss and which sets maximum toon charges, 15 finally inerpacied so that the Heerest of
aiker boan charges collected of 10 be collemed in connection wih thts loon exceed the permdnesd Howas, dhen: is) any auth
foan charge shall be reduced by the amount necentury 10 reduce the charge (0 the permndued Mint: and any soeas already

: collected from me that exceeded purmitted lraita will be mefeaded to me, ‘The Note Holder may choose to moke this refand

 

by teducing the Priscipal | owe asides Unie Note or by making & direct payment to me. If a radund reduces Principal, the
reduction will be eased as a portial Pacpayrnemt, Be

Hegs tat 3 . Sa

 
Case 1:18-cv-11924-FDS Document 46-2 Filed 04/16/19 Page 3 of 7

   

7, BORROWER'S FAILURE TO FAY AS REQUIRED
1A) Late Changes for Qeerdus Paymeats
If the Nota Holder has not recelved dee full amount of say monhly payareat by the ond of w4ettoen

atter the dase it fa due, T will pry a le charge to the Note Holter. The amount of ths chacge will be Ts.008 % |

He erent neat of eecipel and ineret twill pay tits fee change paormpily bet oady once on encty Lave pigs

if t de wat pay che tH renonnat of exch mocably pryesend on ihe dase tt 1x due, J will be in deteull,

() Notes ef Default

iff nee. (a Sefenlt, the Note Helder may send ie a weiltea notice selling au thes WE do not pay the overdue amount by
a cenals dae, the Note Holder may require ine oo pay imunedintely the fll amount of Princlpal that hag not been paid sad
all the interest thea T owe aa thet exnownt. ‘thet dete must be ot Leont 30 days afer the dete om which dhe motion Is milled to
we or deWvered by adler means,

4D} Ne Walver By Noto Blelider

Bvan Hi, et 2 teas when Fan be doteuli, the Nowe Holler-does not regaire 192 to pay lemnodienty bs fell ag deenelbed
alurve, the Mose Helder wilt sul ewe the right 12 do no 10 Tso bo vente at 8 ber this,

FE} Bayeent ef Note Holder's Cacte end Bypeezees

Wthe Note Holder haa eoqpuired me tn pry inamediately ia fall ax deporibed ebove, tha Nowe Holder wilt have tbe eight
to be pila back by ine for att of las coats tnd expasees tn enkoroheg this Noo tw tha extoat not gechibaed by applicable tae,

& GiMVING OF MOTE

Unless applicable baw reqedies a different anuhod, any sotice thes nant ba given we me oader Als Nowe wilt be given by
delivering ik or hy malting i by fine eter mail to aw at tho Peapeny Addeves shove o7 at 4 differant address if | ple tho
Nose Holder a nation of map alfierens aldeers.

Unless the Now Holder requlves ¢ diffrent muthod, eng notice shar owes be given 10 the Note Holder under ihlp Race
wilk ta givers by ntelliag, 1 by fire class mani) to the Now Holder m the addeess stined In Sectlon 3(A) above or et 4 dfecoat
sdtdrass Hf 1 sree glvert 8 noting of ther differen abdiyen,

& DOLIGATIONS OF PRREONS UNDER Tike KOTE.

I Srnec thesy cee person sigma dbs Mote, exch prvsoa is fitly and gerseunlty obliganed to keop all of the promot made
da this Nets, including the peoasleg to pay the fall amoent owed. Any persou who is 2 guarantor, sinety or endorser af thie
Note i¢ igo obligated wo do theea dhinge, Asay peteoe whe tekes aver iinet obliges, Inchudieg the obllentions of a
guarantor, merety or endocter of tils Noie, is slop obligated 19 korp nll of ie promises mate in thle Nowe. The Now Hodder
matg cafoene lig righte unter tide Note apsiant each pecien individealty or agalaer off of us hopether, This metas thet amy one
of ie pray be anquirsd te pay aff of the amounts novel wonder dads Mote,

   
 

 

19 WAIVERS
J asd sny other person whe hae obligations wader this Note walve the righ of Presemment and Novice of Dishonor,

“Presentment moana tbe dgh to requien the Nowe Holder to dened perme of amour dus, “Notice of Dighonae" mene
ihe right to mequiee the Mow Holder t give codior to ether persone that amonnis coe hove not been pald,

11. UNRPORM SICIRED NOTE
This Nota is a wnilozen tprtreeteat with Hentad vertedons fa some juridicttons, ta addition t6 the prorections gives to
ihe Mote Hodder under dle Mote, a Morigage, Dood of Tron, of Securly Deed ike “Seconty Ienicument*}, dated the same

tide Note, That Sceucity hoanunent descrities how ond wales whe coadisions } may be requined to mabe femnedinse nets
tn Goll af all eyoouats J ewe easier thig Mow, Soave of those eondlslons ead 22 follgwe: Pet

tA} Unit ty blilad fined huterear cape changes ta wa edjanable interest rate ender the tonmer stated te Section 4 above,
Uniform Covenent 19 of the Seoerity feetreesent alvdl read ax follows:

Pegs Fat b

 

  
  

 

ene meets wae
Case 1:18-cv-11924-FDS Document 46-2 Filed 04/16/19 Page 4 of 7

   

“Transfer of the Property or a Beneficial baterest Is Borrower. As wood in this Section: 18, “Interest in the

Property” means tay fepal or bencficial talerest in the Propeny, ioctuding, but sot limited to, those benedicial

. interests wransfersed in a bond for dood, coawact for decd, installment alee comiract o¢ eactow agreement, Abe
intent of which is che transfer of tithe by Borrawes af 3 inture date to 8 purchaser,

WE alt or any part of dhe Property or aay fneseal fn the Property is sold at transfered (or if Darrower is nota

aavotal person sad ¢ beneficial busrest In Borrower Is toh or transferred) without Lender's prioe wriees concen,

. Lender may require immediate payment la folk of all sume secured by dite Socurity laxtrament, However, this
option hall aot he exerciged by Lender if such exeeche i is prohiblied by Applicable Law. - .

"Wf Lender oxernives this option, Lendac shell give Borrower notloe of scoelerathon, The novice shell provide a
period of not feds phan 30 days from the dite die notice le gives be pooardence with Section 13 within which
‘Borrower mast psy all sums secured by this Security Inctramem,. If Borrower falls to pay these sums prior ao the
expiration of this petled, Leader way trek my, semediies peumnitend by Uiis Seeurly aan whhow fariher
sotice or demaad ow Borrower. : :

(p) Wher ay intel fixed interest rate changes ie an adjustable faverest cate wader ibe teres stated In Seculon 4 above,
Unifoan Covessut $5 of dus Security Ingrament duserlbed fa Seotlon L(A} shove shall then cease © be in effect, snd
_ Uniform Covensta 18 of the Secuilsy instrument shall igeiead seed at follows:

Treaster of the Property or a Beneficial Interest ia Borrower. As used in this Sectloa 14, "Loserest in che
Propeny* means say legat oy beacficied buerost in the Propeny, lockeding, bar not Hodted to, chose beeefield
interests transtgrred in a bond for deed, contract for deed, invialiimeat sakes contract of exceow agreement, the
ketene of which Is the waneler of tilke by Dorrower a1. Furre date to 4 porchagee,

. If aff or any part af the Property or my Intecued kn che Property is sold or trassfernsd for if Sorrawer is nat a
natural person and 4 beneficial interes: In Borrower ts sobd or irensienred) without Ledder’s prior written conennt,
Lender may requise itaoedise payment In Pull of ab sms seceved by this Securley Ingtroment. However, the

option ahall eat be exenclesd by Lender if gush exercise ie protibtied by Applicable Law, Lender also shell not
“exercise this optlon 16 (i) Borrower causes 19 be subraitied lo Lender Information required by Lendes to evalene
the intended (cnnaferee as Lf a aew loan were being mands ts ihe Ufansieree; and (b} Leader masosably determines
that Lender’s securky will aot be impatced by the tone assent an and thet Une FiKK of a betach of any Covenant of
safcemnent in dis Security lesivument is neceptabte to Lente. :

7 To the extcat pemaitied by Applicable Law, Leader may charge 4 reasonable fee at & condition to Lendee's
. eonsene to tie lan sssamption. Leadee also may requine tie ecansteree to sige a attempting agreement that is
'-gbeepisble 1 Lender aed thes obligntes ihe travaleres w keep el) ike promdsee and agreements meade fn ihe Note
‘sed i Big Security Instrumov. Corrower will coseine ie & blighted wader ie Now and ahs & Security ,
“. Jnsirament waless Lender retenses Borrower ia werlsding. :

- | Hf Lender excecista the option to requize isnoudiate payment in fa, Lender stilt give Bortoeer notice of
-ateeteraiion. The notice shall provide & period of noc fese than 20 days Crom the date the notice is elven in
aecontence with Seciion §5 wlihha witch Rorrawer must pay ail sums secured by this Seeurity Iewtrumene. Hf
‘Borrower Gale to pay these aunt prior i the expiration: of this period, Lender may invoke sy minadles pesredteed
*Y this Seeusity Inewrment without further notice of deemed on Borrower.

   

VME $4507 waust.ar . So 1 Me
Case 1:18-cv-11924-FDS Document 46-2 Filed 04/16/19 Page 5 of 7

   

GAL{S) OF THE UNDERSIGNED, =D:
(esl) LX a

 

 

   

 

 

 

 

 

 

 

 

 

-Borowsr
(Sexl} (Sew)
edpotnieree Bercant
(Seal) Seu}
aBearaege Beongeerer
Beal
Rowe Gea)

Sign Ovlginal Ovdy]

   

VP 2.0438 magn Pope th Fores 3622 148%
Case 1:18-cv-11924-FDS Document 46-2 Filed 04/16/19 Page 6 of 7

Rote Abaya

  

Dowower MATTHEW 2. VANDBRTIOOP
Property fabless: 07 OL SOUTH RD, ACQHNNNAN, MASSACHUSETTS 62535
Loan Aaiuse: $840,000.00

fox the parpove of cadaisernam of dhe attached Nate, this A Borys ds atlixerl sad booumat a fermianene part ai ssbd
Hive.

 

 

Pay be fhe ooder aft
MIGLO INVESTORS, LP, vibnat reoaucse

 

vy BULLE 8 Won
Nome: GARCESPEEEE NS

Thi: = Assistant Vike Proskdent

 

 

 

 

Fe mon ay

Ait, A

an et
Case 1:18-cv-11924-FDS Document 46-2 Filed 04/16/19 Page 7 of 7

 

  

Loan Number: f Cae
Borcower Naina: BHATTINRW 1 VANDERHOGE

Property Address: «47 LD SOUTH ROAD
ACASRIAN, MA 02535

Original Nate Deter 4/24/2007
; Origind Hove Amouct: $250,000.00

 

PAN TO THE GROER OF:

VWILEABROTON DAVINGS UND SOCIETY, Fab, OOHEG BUSHES AS CHIISTIANA TRUST, HOF NG ITS
INDIVIDUAL CAPACITY OUT SOLELY AS THUSTER FOR BEAT 20b0-10TT

 

Without Recours¢,
MTGLG ENVESTORS, (PF

 

 

 

 

 

 

ATTEST: Dianne E. Powers, Register

 
